Exhibit 10.19


 
AMENDED AND RESTATED AGREEMENT FOR SERVICE
 
THIS AMENDED AND RESTATED AGREEMENT FOR SERVICE (the "Agreement") is entered
into this 27th day of November 2013 between  U.S. Rare Earths, Inc. (the
"Customer") and P-Con Consulting, Inc. (the "Service Provider'') and supersedes
and replaces in its entirety the Agreement for Service dated May 25, 2011
between the Customer and Service Provider.
 
BACKGROUND:
 
 
A.
The Customer is of the opinion that the Service Provider has the necessary
qualifications, experience and abilities to provide services to the Customer.

 
B.  
The Service Provider is agreeable to providing such services to the Customer on
the terms and conditions set out in this Agreement.

 
IN CONSIDERATION OF the matters described above and of the mutual benefits and
obligations set forth in this Agreement, the receipt and sufficiency of which
consideration is hereby acknowledged, the parties to this Agreement agree as
follows:
 
       Services Provided
 
  1.  
The Customer hereby agrees to engage the Service Provider to provide the
Customer with services (the "Services") consisting of:

 
Provide Local List which distributes detailed business listings to high-traffic
search engines and national/local directories and build link popularity by
having multiple search engines pointing to Customer's web site.
 
Provide Search Engine Optimi7ation package which includes optimizing keywords,
meta tags, page descriptions, image alt tags, header tags and various other
parts of Customer's website to make it more SEO friendly.
 
Provide Social Media and Slogging which allows:
 
          1 -  Increased Search Engine Rankings: User brand names and keywords
in Customer.s profiles to help generate traffic for Customer's social media
sites and homepage.
 
          2 -  Communication with Customers:  Allows Customer to connect with
their Customer base and keep top of mind awareness and branding of Customer
which will allow
Customer  to  feature  specials,  news  and  events  and  even  answer  questions
through social media.
 
          3 -  Generating Site Traffic: Updates Customer regularly on sites such
as Twitter and Facebook that l ink back to the Customer's site as well as
keeping relevant information through Blog posts.
 
The Services will also include any other tasks which the parties may agree on.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Term of Agreement
 
  2.  
The initial term of this Agreement ("Initial Term ") shall commence on the date
hereof and continue for one year from the date hereof. The Initial Term shall be
automatically renewed for
an  additional  one  year  period  (the  "Extended  Term"  and,  together  with  the  Initial  Term,  the
"Term") unless the Service Provider or the Customer delivers to the other party
a written notice. of their intent not to renew the Initial Term, such written
notice to be delivered at least thirty (30) days prior to the expiration of the
Initial Term. The Extended Term may be extended by mutual agreement of Customer
and Service Provider which agreement shall be in writing and shall constitute an
amendment to this Agreement. Either Customer or Service Provider may terminate
this Agreement at any time upon thirty (30) days prior written notice.  In
addition, either Customer or Service Provider may terminate this Agreement
immediately in the event either party violates a material provision of this
Agreement and fails to cure such breach within ten (10) days of written notice
of such violation from the non-breaching party. During the termination
notification period, the rights, duties and responsibilities of the Customer and
Service Provider will continue  in  full  force
and  effect,  including,  but  not  limited  to,  Service
Provider  continuing  to be ready and willing to render Services on Company's
behalf and the payment of  all fees, expenses and other sums due and payable as
provided in this Agreement.

 
Performance
 
  3.  
The parties agree to do everything necessary to ensure that the terms of this
Agreement take effect.

 
Compensation
 
  4.  
For the services rendered by the Service Provider as required by this Agreement,
the Customer will pay to the Service Provider compensation on the following
basis:

 
Equity Compensation:
 
The Customer shall issue 250,000 shares of restricted stock to the Service
Provider upon execution of this Agreement.
 
Reimbursement of Expenses
 
  5.  
The Service Provider will not be reimbursed for expenses incurred by the Service
Provider in connection with providing the Services of this Agreement.

 
Payment Penalties
 
  6.  
No late payment penalty will be charged if the Customer does not comply with the
rates, amounts or dates of pay provided in this Agreement.

  
Performance Penalties
 
  7.  
No performance penalty will be charged if the Service Provider does not perform
the Services within the: time frame provided by this Agreement.

 
Assignment
 
  8.  
The Service Provider will not voluntarily or by operation of law assign or
otherwise transfer its obligations under this Agreement without the without the
prior written consent of the Customer.

 

Capacity/Independent Contractor
 
  9.  
It is expressly agreed that the Service Provider is acting as an independent
contractor and not as an employee in providing the Services under this
Agreement. The Service Provider and the Customer acknowledge that this Agreement
does not create a partnership or joint venture between them, and the expiration
or termination of this Agreement.

 
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES INCLUDING,
WITHOUT LIMITATION, LOST PROFITS OR BUSINESS OR LOSS OF DATA, EVEN IF SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGES.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exclusivity; Performance; Confidentiality
 
10  
Services rendered by the Service Provider under this Agreement shall not be
exclusive and Service                       Provider may perform similar or
different services for other persons.  Service Provider will, at all times,
faithfully and in a professional manner perform all of the Services required of
it under this Agreement.  Service Provider shall be required to spend only such
amount of time as it shall deem necessary and appropriate to provide the
Services in a commercially reasonable manner.  Service Provider does not
guarantee that the Services will have an impact upon the Customer’s business or
that there will be any specific result from the Services.  Service Provider
recognizes and acknowledges that by reason of Service Provider’s retention by
and service to the Customer before, during and, if applicable, after the Term,
Service Provider may have access to certain confidential and proprietary
information relating to the Customer’s business, which may include, but is not
limited to, trade secrets, trade “know-how”, product development techniques and
plans, formulas, customer lists and addresses, financing services, funding
programs, cost and pricing information, marketing and sales techniques, strategy
and programs, computer programs and software and financial information relating
to the field in which the Customer is actually engaged in research, development,
collaboration or sales at the time of such disclosure (collectively referred to
as “Confidential Information”).  Service Provider acknowledges that such
Confidential Information is a valuable and unique asset of the Customer and
Service Provider covenants that it will not, unless expressly authorized in
writing by the Customer, at any time during the Term use any Confidential
Information or divulge or disclose any Confidential Information to any person,
firm or corporation except in connection with the performance of Service
Provider’s duties for the Customer and in a manner consistent with the
Customer’s policies regarding Confidential Information.  Service Provider also
covenants that at any time after the termination of the Agreement, directly or
indirectly, it will not use any Confidential Information or divulge or disclose
any Confidential Information to any person, firm or corporation, unless such
information is in the public domain through no fault of Service Provider or
except when required to do so by a court of law, by any governmental agency
having supervisory authority over the business of the Customer or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order Service Provider to divulge, disclose or make accessible
such information.  All written Confidential Information (including, without
limitation, in any computer or other electronic format) which comes into Service
Provider’s possession during the Term shall remain the property of the
Customer.  Except as required in the performance of Service Provider’s duties
for the Customer, or unless expressly authorized in writing by the Customer,
Service Provider shall not remove any written Confidential Information from the
Customer’s premises, except in connection with the performance of Service
Provider’s duties for the Customer and in a manner consistent with the
Customer’s policies regarding Confidential Information.  Upon termination of
this Agreement, the Service Provider agrees to return immediately to the
Customer or destroy all written Confidential Information (including, without
limitation, in any computer or other electronic format) in Service Provider’s
possession.

 
Indemnification


  11.  
Service Provider agrees to indemnify, defend and hold harmless Customer, and its
officers, directors, employees, shareholders, representatives and agents from
and against any and all losses, liabilities, claims damages, deficiencies. costs
and expenses (including reasonable attorneys’ fees, disbursements and other
charges) based on or arising out of (i) any materials or services which Service
Provider prepared or performed for Customer and which were not approved by
Customer prior to publication or dissemination or (ii) Service Provider's
performance of any of its obligations under this Agreement, except to the extent
such losses are due to the gross negligence or willful misconduct of
Customer.   The Service Provider's agreement to indemnify will survive

 
Modification of Agreement

 
12.  
Any amendment or modification of this Agreement or additional obligation assumed
by either party in connection with this Agreement will only be binding if
evidenced in writing signed by each party or an authorized representative of
each party.

 
Time of the Essence
 
13.  
Time is of the essence in this Agreement. No extension or variation of this
Agreement will operate as waiver of this provision.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Entire Agreement; Succession; Counterparts
 
14.  
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. This Agreement contains the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior agreements and understandings
relating to such subject matter. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and together shall
constitute one and the instrument

 
Governing Law
 
  15.  
It is the intention of the parties to this Agreement that this Agreement and the
performance under th.is Agreement, and all suits and special proceedings under
this Agreement, be construed in accordance with and governed, to the exclusion
of the law of any other forum, by the laws of the state of Texas, without regard
to the jurisdiction in which any action or special proceeding may be instituted.

 
Severability
 


  16.  
 In  the event that any of the prov1s1ons of this Agreement are held to be
invalid  or unenforceable in whole  or  in part,  all
other  provisions  will  nevertheless  continue to  be valid and
 enforceable   with   the   invalid  or  unenforceable   parts   severed  from
 the  remainder  of  this Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF the parties have duly executed this Agreement this, 5th day
of December 2013.


P-Con Consulting, Inc.
 
Per:           /s/ Patrick Condin
                 __________________________                            Date:
12/5/13
 
 
U.S. Rare Earths, Inc.


Per :     /s/ Kevin Cassidy
            ____________________________                            Date:
12/5/13
 
 
 

